FILED

UNITED STATES DISTRICT COURT cum  gun
. . S Bl B
F<>RTHEDISTRK:TOFCOLUMBIA ¢...,.,.,,...,.,.tl..i.,::';'.:i:::i,
Robert W. Layne, )
)
Plaintiff, )
)
“- > /§/_,
l J’i§z§’
)
Department of Youth Rehabilitation Services et al., )
)
Defendants. )

MEMORANDUM OPI`NION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis 'l`he Court will grant plaintiffs in forma pauperis application and will
dismiss the complaint against the District of Columbia defendant for lack of subject matter
jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal "at any time" jurisdiction is
found wanting). ~ In addition, pursuant to 28 U.S.C. § l9l5, the Court will dismiss the complaint
against the Union defendant for failure to state a claim upon which relief can be granted.

Plaintiff, a resident of Temple I-Iills, Maryland, sues the District of Columbia Department
of Youth Rehabilitation Services ("DYRS") and the Fratemal Order of Police ("FOP"). The
complaint stems from alleged events that ultimately resulted in plaintiff’ s separation from
DYRS. Plaintiff alleges that he was employed as a correctional officer from September 15,
2005 until August 12, 2008, when he was placed on administrative leave pending an
investigation of an incident that occurred at the Superior Court of the District of Columbia. See

Compl. at 1 . ln November 2008, DYRS issued plaintiff a notice of removal based on the

incident, and plaintiff initiated grievance proceedings Following a hearing in May 2009 before
the D.C. Office of Employee Appeals ("OEA"), plaintiff "chose to sign resignation papers"
rather than suffer termination Id. at 2. Plaintiff sought representation from FOP to assist with
the appeal but alleges that he "did not receive any assistance from the union . . . as they are
obligated by the collective bargaining agreement and the payment of dues."’ Compl. at 2.

In September 20l2, plaintiff discovered that his "separation papers from DYRS [] had
‘TERMINATED’ listed as the outcome," which he alleges was contrary to "the agreement
signed in the OEA hearing." !a'. Plaintiff alleges that the termination status made him
unemployable, and he seeks "lost wages from May 8, 2009 until May 2013 [and] status as a
‘displaced’ employee [so] l can apply for other positions with the District of Columbia." Id.

The District of Columbia is the proper defendant for claims brought against its
departments such as DYRS. Plaintiff does not cite a federal basis for his employment claims,
and the District’s Comprehensive Merit Personnel Act (“CMPA"), D.C. Code §§ l-60l.0l el
seq., provides the "exclusive avenue for aggrieved District employees to pursue work-related
complaints." McManus v. District of Columbia, 530 F. Supp. 2d 46, 77 (D,D.C. 2007`).

"Under the CMPA, employees may appeal an adverse action resulting in removal to the [OEA],
with a right of review in the District of Columbia Superior Court" and a right of appeal in the
District of Columbia Court of Appeals. Id. Similarly, to the extent that the complaint against
FOP is based on the union’s breach of the duty of fair representation, the CMPA provides the
exclusive avenue for this claim as well. See id. at 78 ("The CMPA makes a union‘s breach of

its duty of fair representation an unfair labor practice, and grants the [Public Employee Relations

Board] exclusive jurisdiction over allegations of unfair labor practices.").' Hence, this action

will be dismissed. A separate Order accompanies this Memorandum Opinion.

/Z/»% M%/

_, l

United'States District Judge

/‘~

DATE: May , 2014

l A union’s duty of fair representation "is implied under the scheme of the National Labor
Relations Act," DelCosrello v. Int’l Bhcz’. of Teamsters, 462 U.S. 15 l, 164 (1983), and this Court
has jurisdiction to hear a claim arising under federal law. See 28 U.S.C. § 133 l. A breach of
duty claim, however, must be filed within six months of the alleged breach, George v. Local
Union No. 639, ]nf'l Bhci of Teamsters, Chau}j%urs, Warehousemen & Helpers ofAm., 100 F.3d
1008, l009-l0 (D.C. Cir. 1996), which “begin[s] to run when the claimant ‘discovers, or in the
exercise of reasonable diligence should discover, the acts that form the basis of his claim.’ "
Hollfe v. Smith, 813 F. Supp. 2d 214, 220 (D.D.C. 2011) (quoting McConnell v_ Az`r Line Filots'
Ass'n, Int'l, 763 F. Supp. 2d 37, 41 (D.D.C. 201 l)). To the extent that the complaint lodged with
the Clerk on April 10, 2014 presents a breach claim subject to review under the NLRA, it is
untimely because the latest event that could possibly support the claim is alleged to have
occurred in May 2013_, well beyond the limitations period.

3